 



Exhibit 10.1
(CHARTER ONE LOGO) [l22514al2251401.gif]
LOAN AGREEMENT
          This LOAN AGREEMENT (this “Agreement”) entered into at Cleveland,
Ohio, as of September 28, 2006, between John D. Oil & Gas Company, a Maryland
corporation, with its chief executive office located at 8500 Station Street,
Suite 345, Mentor, Ohio 44060 and Richard M. Osborne, an individual, with an
address of 8500 Station Street, Suite 113, Mentor, Ohio 44060 (the “Borrower”)
and Charter One Bank, N.A., a national banking association, with an address of
1215 Superior Avenue, Cleveland, Ohio 44114 (the “Bank”).
          FOR VALUE RECEIVED, and in consideration of the granting by the Bank
of financial accommodations to or for the benefit of the Borrower, including
without limitation respecting the Obligations (as hereinafter defined), the
Borrower represents and agrees with the Bank, as of the date hereof and as of
the date of each loan, credit and/or other financial accommodation, as follows:
1. THE LOAN
1.1 Revolving Loans. Bank agrees, in its sole discretion, to make revolving
loans (the “Revolving Loans”) to or for the account of Borrower and Richard M.
Osborne, upon Borrower’s request therefor, in an aggregate amount of up to Five
Million Dollars and Zero Cents ($5,000,000.00) (the “Revolving Loan Amount”),
provided there is no continuing uncured Event of Default (as hereinafter
defined) and subject to the terms and conditions set forth herein. The Revolving
Loans shall be evidenced by that certain Revolving Term Note, of even date
herewith (the “Revolving Note”), by Borrower and Richard M Osborne in favor of
the Bank in the face amount of the Revolving Loan Amount. The Bank’s agreement
to make any advances pursuant to this Agreement and evidenced by the Revolving
Note shall expire on September 28, 2007. This Agreement, the Revolving Note, and
any and all other documents, amendments or renewals executed and delivered in
connection with any of the foregoing are collectively hereinafter referred to as
the “Loan Documents”.
1.2 Revolving Loan Account. An account shall be opened on the books of Bank in
which account a record will be kept of all Revolving Loans, and all payments
thereon and other appropriate debits and credits as provided by this Agreement.
1.3 Interest. Interest respecting the Revolving Loans will be charged to
Borrower on the principal amount from time to time outstanding at the interest
rate specified in the Revolving Note in accordance with the terms of the
Revolving Note. If not specified in the Revolving Note, interest will be charged
at the highest rate per annum charged by Bank to Borrower on any other
Obligation based on a 360-day year and the actual number of days elapsed.
1.4 Repayment. All loans and advances made respecting the Revolving Loans shall
be payable to Bank on or before the maturity date of the Revolving Note.
1.5 Overadvances. Any Revolving Loans that may be made, at the Bank’s sole
discretion, in excess of the Revolving Loan Amount shall not limit the
obligations of Borrower or any of the Bank’s rights or remedies hereunder or
under the Loan Documents or otherwise; all such Revolving Loans shall be due and
payable to the Bank in accordance with the terms of the Revolving Note, and
shall bear interest at the rate set forth in the Revolving Note. All checks or
other items paid by Bank which cause an overdraft in any deposit account
maintained by Borrower with Bank shall, at the option of the Bank,

 



--------------------------------------------------------------------------------



 



constitute an advance to Borrower pursuant to this Agreement respecting the
Revolving Loans, repayable on demand.
1.6 Authorized Persons; Advances. Any person duly authorized by a general
borrowing resolution of the Borrower, or in the absence of such a resolution,
the President, Treasurer or any Vice President of the Borrower, or any person
otherwise authorized in this paragraph, may request discretionary loans
hereunder, either orally or otherwise, but the Bank at its option may require
that all requests for loans hereunder shall be in writing. The Bank shall incur
no liability to Borrower in acting upon any request referred to herein which the
Bank believes in good faith to have been made by an authorized person or
persons. Each loan hereunder may be credited by Bank to any deposit account of
Borrower with Bank or with any other Bank with which Borrower maintains a
deposit account, or may be paid to Borrower (or as Borrower instructs) or may be
applied to any Obligations, as Bank may in each instance elect.
1.7 Monthly Statement. At the option of the Bank, after the end of each month,
Bank will render to Borrower a statement of the Revolving Loan account, showing
all applicable credits and debits. Each statement shall be considered correct
and to have been accepted by Borrower and shall be conclusively binding upon
Borrower in respect of all charges, debits and credits of whatsoever nature
contained therein respecting the Revolving Loans, and the closing balance shown
therein, unless Borrower notifies Bank in writing of any discrepancy within
twenty (20) days from the mailing by Bank to Borrower of any such monthly
statement.
Special Covenants. In addition to the covenants contained herein or in any
notes, Borrower agrees that, so long as any of the Obligations are outstanding,
Borrower shall, except as Bank may grant its prior written consent, comply with
the special provisions or covenants set forth in any Supplementary Agreement,
now or thereafter executed by Borrower, in which reference to this Agreement is
made. Further, Borrower hereby acknowledges that some or all of the Obligations
may be discretionary on the part of Bank and/or may be payable upon demand of
Bank. In this regard, it is hereby agreed and acknowledged by Borrower that
nothing contained in this Agreement, any Supplementary Agreement or any
Predecessor Agreement shall in any way modify, limit, diminish, negate or
eliminate the demand and/or discretionary features or aspects of any
Obligations.
1.8 Definitions. The following definitions shall apply;

  (a)   “Bank Affiliate” shall mean any “Affiliate” of the Bank or any lender
acting as a participant under any loan arrangement between the Bank and the
Borrower(s). The term “Affiliate” shall mean with respect to any person, (a) any
person which, directly or indirectly through one or more intermediaries
controls, or is controlled by, or is under common control with, such person, or
(b) any person who is a director or officer (i) of such person, (ii) of any
subsidiary of such person, or (iii) any person described in clause (a) above.
For purposes of this definition, control of a person shall mean the power,
direct or indirect, (x) to vote 5% or more of the Capital Stock having ordinary
voting power for the election of directors (or comparable equivalent) of such
person, or (y) to direct or cause the direction of the management and policies
of such person whether by contract or otherwise. Control may be by ownership,
contract, or otherwise.     (b)   “Code” shall mean the Ohio Uniform Commercial
Code, Ohio Revised Code Chapter 1309 as amended from time to time.     (c)  
“Obligation(s)” shall mean, without limitation, all loans, advances,
indebtedness, notes, liabilities, rate swap transactions, basis swaps, forward
rate transactions, commodity swaps, commodity options, equity or equity index
swaps, equity or equity index options, bond options, interest rate options,
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, forward transactions, currency swap transactions, cross-currency
rate swap transactions, currency options and amounts, liquidated or
unliquidated, owing by the Borrower

2



--------------------------------------------------------------------------------



 



      to the Bank or any Bank Affiliate at any time, of each and every kind,
nature and description, whether arising under this Agreement or otherwise, and
whether secured or unsecured, direct or indirect (that is, whether the same are
due directly by the Borrower to the Bank or any Bank Affiliate; or are due
indirectly by the Borrower to the Bank or any Bank Affiliate as endorser,
guarantor or other surety, or as borrower of obligations due third persons which
have been endorsed or assigned to the Bank or any Bank Affiliate, or otherwise),
absolute or contingent, due or to become due, now existing or hereafter arising
or contracted, including, without limitation, payment when due of all amounts
outstanding respecting any of the Loan Documents. Said term shall also include
all interest and other charges chargeable to the Borrower or due from the
Borrower to the Bank or any Bank Affiliate from time to time and all costs and
expenses referred to in this Agreement.

  (d)   “Person” or “party” shall mean individuals, partnerships, corporations,
limited liability companies and all other entities.

          All words and terms used in this Agreement other than those
specifically defined herein shall have the meanings accorded to them in the
Code.
2. REPRESENTATIONS AND WARRANTIES
2.1 Organization and Qualification. Borrower is a duly organized and validly
existing corporation under the laws of the State of its incorporation with the
exact legal name set forth in the first paragraph of this Agreement. Borrower is
in good standing under the laws of said State, has the power to own its property
and conduct its business as now conducted and as currently proposed to be
conducted, and is duly qualified to do business under the laws of each state
where the nature of the business done or property owned requires such
qualification.
2.2 Subsidiaries. Borrower has no subsidiaries other than as previously
specifically consented to in writing by the Bank, if any, and the Borrower has
never consolidated, merged or acquired substantially all of the assets of any
other entity or person other than as previously specifically consented to in
writing by the Bank, if any.
2.3 Corporate Records. Borrower’s corporate charter, articles or certificate of
organization or incorporation and all amendments thereto have been duly filed
and are in proper order. All outstanding capital stock issued by the Borrower
was and is properly issued and all books and records of the Borrower, including
but not limited to its minute books, bylaws and books of account, are accurate
and up to date and will be so maintained.
2.4 Title to Properties; Absence of Liens. Borrower has good and clear record
and marketable title to all of its properties and assets, and all of its
properties and assets are free and clear of all mortgages, liens, pledges,
charges, encumbrances and setoffs, except those mortgages, deeds of trust,
leases of personal property and security interests previously specifically
consented to in writing by the Bank.
2.5 Places of Business. Borrower’s chief executive office is correctly stated in
the preamble to this Agreement, and Borrower shall, during the term of this
Agreement, keep the Bank currently and accurately informed in writing of each of
its other places of business, and shall not change the location of such chief
executive office or open or close, move or change any existing or new place of
business without giving the Bank at least thirty (30) days prior written notice
thereof.
2.6 Valid Obligations. The execution, delivery and performance of the Loan
Documents have been duly authorized by all necessary corporate action and each
represents a legal, valid and binding obligation of Borrower and is fully
enforceable according to its terms, except as limited by laws relating to the
enforcement of creditors’ rights.

3



--------------------------------------------------------------------------------



 



2.7 Conflicts. There is no provision in Borrower’s organizational or charter
documents, if any, or in any indenture, contract or agreement to which Borrower
is a party which prohibits, limits or restricts the execution, delivery or
performance of the Loan Documents.
2.8 Governmental Approvals. The execution, delivery and performance of the Loan
Documents does not require any approval of or filing with any governmental
agency or authority.
2.9 Litigation, etc. There are no actions, claims or proceedings pending or to
the knowledge of Borrower threatened against Borrower which might materially
adversely affect the ability of Borrower to conduct its business or to pay or
perform the Obligations.
2.10 Taxes. The Borrower has filed all Federal, state and other tax returns
required to be filed (except for such returns for which current and valid
extensions have been filed), and all taxes, assessments and other governmental
charges due from the Borrower have been fully paid. The Borrower has established
on its books reserves adequate for the payment of all Federal, state and other
tax liabilities (if any).
2.11 Use of Proceeds. No portion of any loan is to be used for (i) the purpose
of purchasing or carrying any “margin security” or “margin stock” as such terms
are used in Regulations U and X of the Board of Governors of the Federal Reserve
System, 12 C.F.R. 221 and 224 or (ii) primarily personal, family or household
purposes.
2.12 Environmental. As of the date hereof neither the Borrower nor any of
Borrower’s agents, employees or independent contractors (1) have caused or are
aware of a release or threat of release of Hazardous Materials (as defined
herein) on any of the premises or personal property owned or controlled by
Borrower (“Controlled Property”) or any property abutting Controlled Property
(“Abutting Property”), which could give rise to liability under any
Environmental Law (as defined herein) or any other Federal, state or local law,
rule or regulation; (2) have arranged for the transport of or transported any
Hazardous Materials in a manner as to violate, or result in potential
liabilities under, any Environmental Law; (3) have received any notice, order or
demand from the Environmental Protection Agency or any other Federal, state or
local agency under any Environmental Law; (4) have incurred any liability under
any Environmental Law in connection with the mismanagement, improper disposal or
release of Hazardous Materials; or (5) are aware of any inspection or
investigation of any Controlled Property or Abutting Property by any Federal,
state or local agency for possible violations of any Environmental Law.
          To the best of Borrower’s knowledge, neither Borrower, nor any prior
owner or tenant of any Controlled Property, committed or omitted any act which
caused the release of Hazardous Materials on such Controlled Property which
could give rise to a lien thereon by any Federal, state or local government. No
notice or statement of claim or lien affecting any Controlled Property has been
recorded or filed in any public records by any Federal, state or local
government for costs, penalties, fines or other charges as to such property. All
notices, permits, licenses or similar authorizations, if any, required to be
obtained or filed in connection with the ownership, operation, or use of the
Controlled Property, including without limitation, the past or present
generation, treatment, storage, disposal or release of any Hazardous Materials
into the environment, have been duly obtained or filed.
          Borrower agrees to indemnify and hold the Bank and any Bank Affiliate
harmless from all liability, loss, cost, damage and expense, including attorney
fees and costs of litigation, arising from any and all of its violations of any
Environmental Law (including those arising from any lien by any Federal, state
or local government arising from the presence of Hazardous Materials) or from
the presence of Hazardous Materials located on or emanating from any Controlled
Property or Abutting Property whether existing or not existing and whether known
or unknown at the time of the execution hereof and regardless of whether or not
caused by, or within the control of Borrower. Borrower further agrees to
reimburse Bank upon demand for any costs incurred by Bank in connection with the
foregoing. Borrower agrees that its obligations hereunder shall be continuous
and shall survive the repayment of all debts to Bank and shall continue so long
as a valid claim may be lawfully asserted against the Bank.

4



--------------------------------------------------------------------------------



 



          The term “Hazardous Materials” includes but is not limited to any and
all substances (whether solid, liquid or gas) defined, listed, or otherwise
classified as pollutants, hazardous wastes, hazardous substances, hazardous
materials, extremely hazardous wastes, or words of similar meaning or regulatory
effect under any present or future Environmental Law or that may have a negative
impact on human health or the environment, including but not limited to
petroleum and petroleum products, asbestos and asbestos-containing materials,
polychlorinated biphenyls, lead, radon, radioactive materials, flammables and
explosives.
          The term “Environmental Law” means any present and future Federal,
state and local laws, statutes, ordinances, rules, regulations and the like, as
well as common law, relating to protection of human health or the environment,
relating to Hazardous Materials, relating to liability for or costs of
remediation or prevention of releases of Hazardous Materials or relating to
liability for or costs of other actual or threatened danger to human health or
the environment. The term “Environmental Law” includes, but is not limited to,
the following statutes, as amended, any successor thereto, and any regulations
promulgated pursuant thereto, and any state or local statutes, ordinances,
rules, regulations and the like addressing similar issues: the Comprehensive
Environmental Response, Compensation and Liability Act; the Emergency Planning
and Community Right-to-Know Act; the Hazardous Materials Transportation Act; the
Resource Conservation and Recovery Act (including but not limited to Subtitle I
relating to underground storage tanks); the Solid Waste Disposal Act; the Clean
Water Act; the Clean Air Act; the Toxic Substances Control Act; the Safe
Drinking Water Act; the Occupational Safety and Health Act; the Federal Water
Pollution Control Act; the Federal Insecticide, Fungicide and Rodenticide Act;
the Endangered Species Act; the National Environmental Policy Act; the River and
Harbors Appropriation Act; and Ohio Revised Code Chapters 3704, 3734 and 6111,
as supplemented and/or modified by Ohio Revised Code 3746.26.
3. AFFIRMATIVE COVENANTS
3.1 Payments and Performance. Borrower will duly and punctually pay all
Obligations becoming due to the Bank and will duly and punctually perform all
Obligations on its part to be done or performed under this Agreement.
3.2 Books and Records; Inspection. Borrower will at all times keep proper books
of account in which full, true and correct entries will be made of its
transactions in accordance with generally accepted accounting principles,
consistently applied and which are, in the opinion of a Certified Public
Accountant acceptable to Bank, adequate to determine fairly the financial
condition and the results of operations of Borrower. Borrower will at all
reasonable times make its books and records available in its offices for
inspection, examination and duplication by the Bank and the Bank’s
representatives and will permit inspection of all of its properties by the Bank
and the Bank’s representatives. Borrower will from time to time furnish the Bank
with such information and statements as the Bank may request in its sole
discretion with respect to the Obligations.
3.3 Financial Statements. Borrower will furnish to Bank:

  (a)   as soon as available to Borrower, but in any event within 45 days after
the close of each quarterly period of its fiscal year, a full and complete
signed copy of financial statements, which shall include a balance sheet of the
Borrower, as at the end of such quarter, and statement of profit and loss of the
Borrower reflecting the results of its operations during such quarter and shall
be prepared by the Borrower and certified by Borrower’s chief financial officer
as to correctness in accordance with generally accepted accounting principles,
consistently applied, subject to year-end adjustments;     (b)   as soon as
available to Borrower, but in any event within 90 days after the close of each
fiscal year, a full and complete signed copy of financial statements, prepared
by certified public accountants acceptable to Bank, which shall include a
balance sheet of the Borrower, as at the end of such year, statement of cash
flows and statement of profit and loss of the Borrower reflecting the results of
its operations during such year, bearing the opinion of such certified

5



--------------------------------------------------------------------------------



 



      public accountants and prepared on an audited basis in accordance with
generally accepted accounting principles, consistently applied together with any
so-called management letter;     (c)   from time to time, such financial data
and information about Borrower as Bank may reasonably request; and     (d)   any
financial data and information about any guarantors of the Obligations as Bank
may reasonably request.

3.4 Financial Statements of Richard M. Osborne. Borrower will cause Richard M.
Osborne to furnish to Bank:

  (a)   as soon as available to Richard M. Osborne, but in any event within
60 days after the date that Borrower’s tax returns are actually filed in any
year and upon request therefor, with personal financial statements addressed to
the Bank in form satisfactory to the Bank;     (b)   as soon as available to
Richard M. Osborne, but in any event within 60 days after the close of each
quarterly period of Richard M. Osborne’s fiscal year, a full and complete signed
copy of liquidity statements, prepared by certified public accountants
acceptable to Bank, which shall include a balance sheet of Richard M Osborne, as
at the end of such quarter, statement of cash flows and statement of profit and
loss of Richard M. Osborne reflecting the results of Richard M. Osborne’s
operations during such quarter, bearing the opinion of such certified public
accountants and prepared on a reviewed basis in accordance with generally
accepted accounting principles, consistently applied, subject to year-end
adjustments; and     (c)   from time to time, such financial data and
information about Richard M. Osborne as Bank may reasonably request.     (d)  
Liquidity. Borrower shall not have Unencumbered Liquid Assets with a cash value
of less than $10,000,000.00 at any time.     (e)   Quarterly Personal Liquidity
statement., (e.g., brokerage account, bank account, CPA statement, etc.) within
60 days.

3.5 Conduct of Business. The Borrower will maintain its existence in good
standing and comply with all laws and regulations of the United States and of
any state or states thereof and of any political subdivision thereof, and of any
governmental authority which may be applicable to it or to its business;
provided that this covenant shall not apply to any tax, assessment or charge
which is being contested in good faith and with respect to which reserves have
been established and are being maintained.
3.6 Contact with Accountant. The Borrower hereby authorizes the Bank to directly
contact and communicate with any accountant employed by Borrower in connection
with the review and/or maintenance of Borrower’s books and records or
preparation of any financial reports delivered by or at the request of Borrower
to Bank.
3.7 Operating and Deposit Accounts. The Borrower shall maintain with the Bank
its primary operating and deposit accounts. At the option of the Bank, all loan
payments and fees will automatically be debited from the Borrower’s primary
operating account and all advances will automatically be credited to the
Borrower’s primary operating account.
3.8 Taxes. Borrower will promptly pay all real and personal property taxes,
assessments and charges and all franchise, income, unemployment, retirement
benefits, withholding, sales and other taxes assessed against it or payable by
it before delinquent; provided that this covenant shall not apply to any

6



--------------------------------------------------------------------------------



 



tax assessment or charge which is being contested in good faith and with respect
to which reserves have been established and are being maintained.
3.9 Maintenance. Borrower will keep and maintain its properties, if any, in good
repair, working order and condition. Borrower will immediately notify the Bank
of any loss or damage to or any occurrence which would adversely affect the
value of any such property.
3.10 Insurance. Borrower will maintain in force property and casualty insurance
on any property of the Borrower, if any, against risks customarily insured
against by companies engaged in businesses similar to that of the Borrower
containing such terms and written by such companies as may be satisfactory to
the Bank, such insurance to be payable to the Bank as its interest may appear in
the event of loss and to name the Bank as insured pursuant to a standard loss
payee clause; no loss shall be adjusted thereunder without the Bank’s approval;
and all such policies shall provide that they may not be canceled without first
giving at least Ten (10) days written notice of cancellation to the Bank. In the
event that the Borrower fails to provide evidence of such insurance, the Bank
may, at its option, secure such insurance and charge the cost thereof to the
Borrower. At the option of the Bank, all insurance proceeds received from any
loss or damage to any property shall be applied either to the replacement or
repair thereof or as a payment on account of the Obligations. From and after the
occurrence of an Event of Default, the Bank is authorized to cancel any
insurance maintained hereunder and apply any returned or unearned premiums, all
of which are hereby assigned to the Bank, as a payment on account of the
Obligations.
3.11 Notification of Default. Immediately upon becoming aware of the existence
of any condition or event which constitutes an Event of Default, or any
condition or event which would upon notice or lapse of time, or both, constitute
an Event of Default, Borrower shall give Bank written notice thereof specifying
the nature and duration thereof and the action being or proposed to be taken
with respect thereto.
3.12 Notification of Material Litigation. Borrower will immediately notify the
Bank in writing of any litigation or of any investigative proceedings of a
governmental agency or authority commenced or threatened against it which would
or might be materially adverse to the financial condition of Borrower or any
guarantor of the Obligations.
3.13 Pension Plans. With respect to any pension or benefit plan maintained by
Borrower, or to which Borrower contributes (“Plan”), the benefits under which
are guarantied, in whole or in part, by the Pension Benefit Guaranty Corporation
created by the Employee Retirement Income Security Act of 1974, P.L. 93-406, as
amended (“ERISA”) or any governmental authority succeeding to any or all of the
functions of the Pension Benefit Guaranty Corporation (“Pension Benefit Guaranty
Corporation”), Borrower will (a) fund each Plan as required by the provisions of
Section 412 of the Internal Revenue Code of 1986, as amended; (b) cause each
Plan to pay all benefits when due; (c) furnish Bank (i) promptly with a copy of
any notice of each Plan’s termination sent to the Pension Benefit Guaranty
Corporation (ii) no later than the date of submission to the Department of Labor
or to the Internal Revenue Service, as the case may be, a copy of any request
for waiver from the funding standards or extension of the amortization periods
required by Section 412 of the Internal Revenue Code of 1986, as amended and
(iii) notice of any Reportable Event as such term is defined in ERISA; and
(d) subscribe to any contingent liability insurance provided by the Pension
Benefit Guaranty Corporation to protect against employer liability upon
termination of a guarantied pension plan, if available to Borrower.
4. NEGATIVE COVENANTS
4.1 Financial Covenants. The Borrower will not at any time or during any fiscal
period (as applicable) fail to be in compliance with any of the financial
covenants in this section.

  (a)   Definitions. The following definitions shall apply to this Section:

7



--------------------------------------------------------------------------------



 



(i) “GAAP” shall mean generally accepted accounting principles in effect from
time to time in the United States.
(ii) “Liquid Assets” shall mean, as of the date of determination thereof, cash
on hand, plus the value of Marketable Securities, minus the value of restricted
retirement assets.
(iii) “Marketable Securities” shall mean stocks, bonds and mutual fund shares
that can be readily sold for cash on stock exchanges or over-the-counter
markets.
(iv) “Unencumbered” shall mean subject to no restriction, pledge, lien, claim or
other encumbrance.

  (b)   Liquidity. Borrower shall not have Unencumbered Liquid Assets with a
cash value of less than $10,000,000.00 at any time.     (c)   Quarterly Personal
Liquidity statement., (e.g., brokerage account, bank account, CPA statement,
etc.) within 60 days.     (d)   Minimum coverage of unsecured debt by
unencumbered personal liquid assets 2.0 times coverage of unsecured debt.

4.2 Limitations on Indebtedness. Borrower shall not issue any evidence of
indebtedness or create, assume, guarantee, become contingently liable for, or
suffer to exist indebtedness in addition to indebtedness to the Bank, except
indebtedness or liabilities of Borrower, other than for money borrowed, incurred
or arising in the ordinary course of business.
4.3 Sale of Interest. There shall not be any sale or transfer of ownership of
any interest in the Borrower without the Bank’s prior written consent.
4.4 Loans or Advances. Borrower shall not make any loans or advances to any
individual, partnership, corporation, limited liability company, trust, or other
organization or person, including without limitation its officers and employees;
provided, however, that Borrower may make advances to its employees, including
its officers, with respect to expenses incurred or to be incurred by such
employees in the ordinary course of business which expenses are reimbursable by
Borrower; and provided further, however, that Borrower may extend credit in the
ordinary course of business in accordance with customary trade practices.
4.5 Dividends and Distributions. Borrower shall not, without prior written
consent of the Bank, pay any dividends on or make any distribution on account of
any class of Borrower’s capital stock in cash or in property (other than
additional shares of such stock), or redeem, purchase or otherwise acquire,
directly or indirectly, any of such stock, except, so long as Borrower is not in
default hereunder, if Borrower is a Subchapter S corporation, under the
regulations of the Internal Revenue Service of the United States, distributions
to the Shareholders of Borrower in such amounts as are necessary to pay the tax
liability of such Shareholders due as a result of such Shareholders’ interest in
the Borrower.
4.6 Investments. The Borrower shall not make investments in, or advances to, any
individual, partnership, corporation, limited liability company, trust or other
organization or person other than as previously specifically consented to in
writing by the Bank. The Borrower will not purchase or otherwise invest in or
hold securities, nonoperating real estate or other nonoperating assets or
purchase all or substantially all the assets of any entity other than as
previously specifically consented to in writing by the Bank.
4.7 Merger. Borrower will not merge or consolidate or be merged or consolidated
with or into any other entity.

8



--------------------------------------------------------------------------------



 



4.8 Capital Expenditures. The Borrower shall not, directly or indirectly, make
or commit to make capital expenditures by lease, purchase, or otherwise, except
in the ordinary and usual course of business for the purpose of replacing
machinery, equipment or other personal property which, as a consequence of wear,
duplication or obsolescence, is no longer used or necessary in the Borrower’s
business.
4.9 Sale of Assets. Borrower shall not sell, lease or otherwise dispose of any
of its assets, except in the ordinary and usual course of business and except
for the purpose of replacing machinery, equipment or other personal property
which, as a consequence of wear, duplication or obsolescence, is no longer used
or necessary in the Borrower’s business, provided that fair consideration is
received therefor; provided, however, in no event shall the Borrower sell, lease
or otherwise dispose of any equipment purchased with the proceeds of any loans
made by the Bank.
4.10 Restriction on Liens. Borrower shall not grant any security interest in, or
mortgage of, any of its properties or assets. Borrower shall not enter into any
agreement with any person other than the Bank that prohibits the Borrower from
granting any security interest in, or mortgage of, any of its properties or
assets.
4.11 Other Business. Borrower shall not engage in any business other than the
business in which it is currently engaged or a business reasonably allied
thereto.
4.12 Change of Name, etc. Borrower shall not change its legal name or the State
or the type of its organization, without giving the Bank at least 30 days prior
written notice thereof.
5. DEFAULT
5.1 Default. “Event of Default” shall mean the occurrence of one or more of any
of the following events:

  (a)   default of any liability, obligation, covenant or undertaking of the
Borrower or any guarantor of the Obligations to the Bank, hereunder or
otherwise, including, without limitation, failure to pay in full and when due
any installment of principal or interest or default of the Borrower or any
guarantor of the Obligations under any other Loan Document or any other
agreement with the Bank;     (b)   Upon the occurrence and during the
continuance of an Event of Default, interest shall accrue at a rate per annum
equal to the aggregate of 5.0% plus the rate provided for herein. If any payment
due under this Note is unpaid for 10 days or more, the Borrower shall pay, in
addition to any other sums due under this Note (and without limiting the Bank’s
other remedies on account thereof), a late charge equal to the greater of $35.00
or 5.0% of such unpaid amount.     (c)   failure of the Borrower or any
guarantor of the Obligations to maintain aggregate collateral security value
satisfactory to the Bank;     (d)   default of any material liability,
obligation or undertaking of the Borrower or any guarantor of the Obligations to
any other party;     (e)   if any statement, representation or warranty
heretofore, now or hereafter made by the Borrower or any guarantor of the
Obligations in connection with this Agreement or in any supporting financial
statement of the Borrower or any guarantor of the Obligations shall be
determined by the Bank to have been false or misleading in any material respect
when made;     (f)   if the Borrower or any guarantor of the Obligations is a
corporation, trust, partnership or limited liability company, the liquidation,
termination or dissolution of any such organization, or the

9



--------------------------------------------------------------------------------



 



      merger or consolidation of such organization into another entity, or its
ceasing to carry on actively its present business or the appointment of a
receiver for its property;     (g)   the death of the Borrower or any guarantor
of the Obligations and, if the Borrower or any guarantor of the Obligations is a
partnership or limited liability company, the death of any partner or member;  
  (h)   the institution by or against the Borrower or any guarantor of the
Obligations of any proceedings under the Bankruptcy Code 11 USC §101 et seq. or
any other law in which the Borrower or any guarantor of the Obligations is
alleged to be insolvent or unable to pay its debts as they mature, or the making
by the Borrower or any guarantor of the Obligations of an assignment for the
benefit of creditors or the granting by the Borrower or any guarantor of the
Obligations of a trust mortgage for the benefit of creditors;     (i)   the
service upon the Bank of a writ in which the Bank is named as trustee of the
Borrower or any guarantor of the Obligations;     (j)   a judgment or judgments
for the payment of money shall be rendered against the Borrower or any guarantor
of the Obligations, and any such judgment shall remain unsatisfied and in effect
for any period of thirty (30) consecutive days without a stay of execution;    
(k)   any levy, lien (including mechanics lien), seizure, attachment, execution
or similar process shall be issued or levied on any of the property of the
Borrower or any guarantor of the Obligations;     (l)   the termination or
revocation of any guaranty of the Obligations; or     (m)   the occurrence of
such a change in the condition or affairs (financial or otherwise) of the
Borrower or any guarantor of the Obligations, or the occurrence of any other
event or circumstance, such that the Bank, in its sole discretion, deems that it
is insecure or that the prospects for timely or full payment or performance of
any obligation of the Borrower or any guarantor of the Obligations to the Bank
has been or may be impaired.

5.2 Acceleration. If an Event of Default shall occur, at the election of the
Bank, all Obligations shall become immediately due and payable without notice or
demand, except with respect to Obligations payable on DEMAND, which shall be due
and payable on DEMAND, whether or not an Event of Default has occurred.
5.3 Nonexclusive Remedies. All of the Bank’s rights and remedies not only under
the provisions of this Agreement but also under any other agreement or
transaction shall be cumulative and not alternative or exclusive, and may be
exercised by the Bank at such time or times and in such order of preference as
the Bank in its sole discretion may determine.
6. MISCELLANEOUS
6.1 Waivers. The Borrower waives notice of intent to accelerate, notice of
acceleration, notice of nonpayment, demand, presentment, protest or notice of
protest of the Obligations, and all other notices, consents to any renewals or
extensions of time of payment thereof, and generally waives any and all
suretyship defenses and defenses in the nature thereof.
6.2 Waiver of Homestead. To the maximum extent permitted under applicable law,
the Borrower hereby waives and terminates any homestead rights and/or exemptions
respecting any of its property under the provisions of any applicable homestead
laws, including without limitation Section 2329.66 of the Ohio Revised Code.

10



--------------------------------------------------------------------------------



 



6.3 Severability. If any provision of this Agreement or portion of such
provision or the application thereof to any person or circumstance shall to any
extent be held invalid or unenforceable, the remainder of this Agreement (or the
remainder of such provision) and the application thereof to other persons or
circumstances shall not be affected thereby.
6.4 Deposit Collateral. The Borrower hereby grants to the Bank a continuing lien
and security interest in any and all deposits or other sums at any time credited
by or due from the Bank or any Bank Affiliate to the Borrower and any cash,
securities, instruments or other property of the Borrower in the possession of
the Bank or any Bank Affiliate, whether for safekeeping or otherwise, or in
transit to or from the Bank or any Bank Affiliate (regardless of the reason the
Bank or Bank Affiliate had received the same or whether the Bank or Bank
Affiliate has conditionally released the same) as security for the full and
punctual payment and performance of all of the liabilities and obligations of
the Borrower to the Bank or any Bank Affiliate and such deposits and other sums
may be applied or set off against such liabilities and obligations of the
Borrower to the Bank or any Bank Affiliate at any time, whether or not such are
then due, whether or not demand has been made and whether or not other
collateral is then available to the Bank or any Bank Affiliate.
6.5 Indemnification. The Borrower shall indemnify, defend and hold the Bank and
any Bank Affiliate and their directors, officers, employees, agents and
attorneys (each an “Indemnitee”) harmless of and from any claim brought or
threatened against any Indemnitee by the Borrower, any guarantor or endorser of
the Obligations, or any other person (as well as from reasonable attorneys’ fees
and expenses in connection therewith) on account of the Bank’s relationship with
the Borrower, or any guarantor or endorser of the Obligations (each of which may
be defended, compromised, settled or pursued by the Bank with counsel of the
Bank’s election, but at the expense of the Borrower), except for any claim
arising out of the gross negligence or willful misconduct of the Bank. The
within indemnification shall survive payment of the Obligations, and/or any
termination, release or discharge executed by the Bank in favor of the Borrower.
6.6 Costs and Expenses. The Borrower shall pay to the Bank on demand any and all
costs and expenses (including, without limitation, reasonable attorneys’ fees
and disbursements, court costs, litigation and other expenses) incurred or paid
by the Bank in establishing, maintaining, protecting or enforcing any of the
Bank’s rights or the Obligations, including, without limitation, any and all
such costs and expenses incurred or paid by the Bank in defending the Bank’s
security interest in, title or right to any collateral or in collecting or
attempting to collect or enforcing or attempting to enforce payment of any
Obligation.
6.7 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original, but all of which shall constitute but one
agreement.
6.8 Complete Agreement. This Agreement and the other Loan Documents constitute
the entire agreement and understanding between and among the parties hereto
relating to the subject matter hereof, and supersedes all prior proposals,
negotiations, agreements and understandings among the parties hereto with
respect to such subject matter.
6.9 Binding Effect of Agreement. This Agreement shall be binding upon and inure
to the benefit of the respective heirs, executors, administrators, legal
representatives, successors and assigns of the parties hereto, and shall remain
in full force and effect (and the Bank shall be entitled to rely thereon) until
released in writing by the Bank. The Bank may transfer and assign this Agreement
and deliver it to the assignee, who shall thereupon have all of the rights of
the Bank; and the Bank shall then be relieved and discharged of any
responsibility or liability with respect to this Agreement. The Borrower may not
assign or transfer any of its rights or obligations under this Agreement. Except
as expressly provided herein or in the other Loan Documents, nothing, expressed
or implied, is intended to confer upon any party, other than the parties hereto,
any rights, remedies, obligations or liabilities under or by reason of this
Agreement or the other Loan Documents.

11



--------------------------------------------------------------------------------



 



6.10 Further Assurances. Borrower will from time to time execute and deliver to
Bank such documents, and take or cause to be taken, all such other or further
action, as Bank may request in order to effect and confirm or vest more securely
in Bank all rights contemplated by this Agreement and the other Loan Documents
(including, without limitation, to correct clerical errors) or to comply with
applicable statute or law.
6.11 Amendments and Waivers. This Agreement may be amended and Borrower may take
any action herein prohibited, or omit to perform any act herein required to be
performed by it, if Borrower shall obtain the Bank’s prior written consent to
each such amendment, action or omission to act. No course of dealing and no
delay or omission on the part of Bank in exercising any right hereunder shall
operate as a waiver of such right or any other right and waiver on any one or
more occasions shall not be construed as a bar to or waiver of any right or
remedy of Bank on any future occasion.
6.12 Terms of Agreement. This Agreement shall continue in full force and effect
so long as any Obligations or obligation of Borrower to Bank shall be
outstanding, or the Bank shall have any obligation to extend any financial
accommodation hereunder, and is supplementary to each and every other agreement
between Borrower and Bank and shall not be so construed as to limit or otherwise
derogate from any of the rights or remedies of Bank or any of the liabilities,
obligations or undertakings of Borrower under any such agreement, nor shall any
contemporaneous or subsequent agreement between Borrower and the Bank be
construed to limit or otherwise derogate from any of the rights or remedies of
Bank or any of the liabilities, obligations or undertakings of Borrower
hereunder, unless such other agreement specifically refers to this Agreement and
expressly so provides.
6.13 Notices. Any notice under or pursuant to this Agreement shall be a signed
writing or other authenticated record (within the meaning of Article 9 of the
Code). Any notices under or pursuant to this Agreement shall be deemed duly
received and effective if delivered in hand to any officer of agent of the
Borrower or Bank, or if mailed by registered or certified mail, return receipt
requested, addressed to the Borrower or Bank at the address set forth in this
Agreement or as any party may from time to time designate by written notice to
the other party.
6.14 Governing Law. This Agreement has been executed or completed and/or is to
be performed in Ohio, and it and all transactions thereunder or pursuant thereto
shall be governed as to interpretation, validity, effect, rights, duties and
remedies of the parties thereunder and in all other respects by the laws of
Ohio.
6.15 Reproductions. This Agreement and all documents which have been or may be
hereinafter furnished by Borrower to the Bank may be reproduced by the Bank by
any photographic, photostatic, microfilm, xerographic or similar process, and
any such reproduction shall be admissible in evidence as the original itself in
any judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made in the regular course of
business).
6.16 Jurisdiction and Venue. Borrower irrevocably submits to the nonexclusive
jurisdiction of any Federal or state court sitting in Ohio, over any suit,
action or proceeding arising out of or relating to this Agreement. Borrower
irrevocably waives, to the fullest extent it may effectively do so under
applicable law, any objection it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that the same has been brought in an inconvenient forum. Borrower hereby
consents to any and all process which may be served in any such suit, action or
proceeding, (i) by mailing a copy thereof by registered and certified mail,
postage prepaid, return receipt requested, to the Borrower’s address shown in
this Agreement or as notified to the Bank and (ii) by serving the same upon the
Borrower in any other manner otherwise permitted by law, and agrees that such
service shall in every respect be deemed effective service upon Borrower.
6.17 JURY WAIVER. THE BORROWER AND BANK EACH HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY, AND AFTER AN OPPORTUNITY TO CONSULT WITH LEGAL COUNSEL, (A) WAIVE
ANY AND ALL RIGHTS TO A TRIAL BY JURY IN ANY ACTION OR

12



--------------------------------------------------------------------------------



 



PROCEEDING IN CONNECTION WITH THIS AGREEMENT, THE OBLIGATIONS, ALL MATTERS
CONTEMPLATED HEREBY AND DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND (B) AGREE
NOT TO SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY
TRIAL CANNOT BE, OR HAS NOT BEEN, WAIVED. THE BORROWER CERTIFIES THAT NEITHER
THE BANK NOR ANY OF ITS REPRESENTATIVES, AGENTS OR COUNSEL HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT THE BANK WOULD NOT IN THE EVENT OF ANY SUCH
PROCEEDING SEEK TO ENFORCE THIS WAIVER OF RIGHT TO TRIAL BY JURY.
6.18 Warrant of Attorney. Each of the undersigned authorizes any attorney at law
to appear in any Court of Record in the State of Ohio or in any other state or
territory of the United States after the above indebtedness becomes due, whether
by acceleration or otherwise, to waive the issuing and service of process, and
to confess judgment against any one or more of the undersigned in favor of the
Bank for the amount then appearing due together with costs of suit, and
thereupon to waive all error and all rights of appeal and stays of execution. No
such judgment or judgments against less than all of the undersigned shall be a
bar to a subsequent judgment or judgments against any one or more of the
undersigned against whom judgment has not been obtained hereon; this being a
joint and several warrant of attorney to confess judgment. The attorney at law
authorized hereby to appear for the undersigned may be an attorney at law
representing the Bank, and the undersigned hereby expressly waive any conflict
of interest that may exist by virtue of such representation. The undersigned
also agree that the attorney acting for the undersigned as set forth in this
Section may be compensated by the Bank for such services.
WARNING—BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT TRIAL.
IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU WITHOUT YOUR
PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT FROM YOU
REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR RETURNED
GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT, OR ANY
OTHER CAUSE.

            John D. Oil & Gas Company
      By:   -s- Richard M. Osborne [l22514al2251406.gif]         Richard M.
Osborne, CEO                      By:   -s- Greg Osborne [l22514al2251407.gif]  
      Greg Osborne, President                      By:   -s- C. Jean Mihitsch
[l22514al2251408.gif]         C. Jean Mihitsch, CFO             

13



--------------------------------------------------------------------------------



 



                  By:   -s- Richard M. Osborne [l22514al2251409.gif]        
Richard M. Osborne, Individually             

          Accepted: Charter One Bank, N.A.
      By:  -s- Robert Dracon [l22514al2251405.gif]         Name: Robert Dracon 
        Title:   Vice President         

14